DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 16 September 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 September 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARIKAWA US 2019/0178913 A1 in view of Roach US 6,944,556 B1.

Regarding claim 1, NARIKAWA discloses a packaged electronic device, comprising: a load circuit (fig. 4, DUT 26, par. [0033]) having a power input (fig. 4, elm. 18, par. [0033]) a resistor (fig. 4, elm. 30, par. [0033]) having a first terminal (fig. 4, elm. 33, par. [0033]) and a second terminal (fig. 4, elm. 31, par. [0033]), the first terminal of the resistor coupled to a supply node (fig. 4, power source 25, par. [0033]) and the second terminal of the resistor coupled to the power input (18) and an analog to digital converter (ADC) (fig. 12, 105, par. [0007]); NARIKAWA does not explicitly disclose an analog to digital converter (ADC) having a first input, a second input and an output, the first input of the ADC coupled to the first terminal of the resistor, the second input of the ADC coupled to the second terminal of the resistor.  
Roach discloses an analog to digital converter (ADC) (fig, 1, elm. 40, col. 2, ln. 9) having a first input a second input (see fig, 1, elm. 40) and an output, the first input of the ADC coupled to the first terminal of the resistor (fig, 1, elm. 25, col. 2, ln. 9), the second input of the ADC (see fig, 1, elm. 40) coupled to the second terminal of the resistor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide circuitry and methods for obtaining accurate measurements of current supplied by an integrated circuit  as taught in Roach in modifying the apparatus of NARIKAWA. The motivation would be accurate current measurements without the use of component trimming.

Claim(s) 2 and 9 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARIKAWA in view of Roach as applied to claim 1 above, and further in view of Montrose US 6,429,641 B1.

Regarding claim 2, NARIKAWA and Roach discloses the packaged electronic device of claim 1, NARIKAWA discloses further comprising: a first switch (fig. 6, elm. 41, par. [0050]) having a first terminal (gate terminal), a second terminal (source terminal ), and a first control input (fig. 6, elm. 42, par. [0050]), the first terminal of the first switch coupled to the first terminal (fig. 4, elm. 33, par. [0033]) of the resistor (fig. 4, elm. 30, par. [0033]), and the second terminal of the first switch coupled to the second terminal (fig. 4, elm. 31, par. [0033]) of the resistor; a second load circuit (fig. 4, DUT 26, par. [0033]) having a second power input (fig. 4, elm. 18, par. [0033]); a second resistor (fig. 4, elm. 30, par. [0033]) having a first terminal (fig. 4, elm. 33, par. [0033]) and a second terminal (fig. 4, elm. 31, par. [0033]), the first terminal of the second resistor coupled to the supply node (fig. 4, power source 25, par. [0033]), and the second terminal of the second resistor coupled to the second power input (18); a second switch (fig. 6, elm. 41, par. [0050]) having a first terminal (gate terminal), a second terminal (source terminal ), and a second control input (fig. 6, elm. 42, par. [0050]), the first terminal of the second switch coupled to the first terminal (fig. 4, elm. 33, par. [0033]) of the second resistor (fig. 4, elm. 30, par. [0033]), and the second terminal of the second switch coupled to the second terminal (fig. 4, elm. 31, par. [0033]) of the second resistor. 
NARIKAWA and Roach do not disclose a multiplexer having a first input, a second input, an output and a control input, the first input of the multiplexer coupled to the second terminal of the resistor, and the second input of the multiplexer coupled to the second terminal of the second resistor.  
However Montrose discloses a multiplexer (fig. 3B, elm. 340, col. 5, ln. 62) having a first input , a second input, an output (see fig. 3B output to 341 col. 5, ln. 62-65) and a control input (implicit in the operation of multiplexers), the first input of the multiplexer coupled to the second terminal of the resistor (fig. 3B, elm. 221, col. 5, ln. 57-63), and the second input of the multiplexer coupled to the second terminal of the second resistor (fig. 3B, elm. 222, col. 5, ln. 57-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a constant voltage to a load over a range of currents and for accurately measuring the current drawn by the load wherein the sense resistor selected from a series of sense resistors having different resistance values  as taught in Montrose in modifying the apparatus of NARIKAWA and Roach. The motivation would be to provide constant voltage during parametric testing at high speed.

Regarding claim 9, NARIKAWA and Roach discloses the packaged electronic device of claim 1, NARIKAWA discloses further comprising: a second load circuit (fig. 4, DUT 26, par. [0033]) having a second power input (fig. 4, elm. 18, par. [0033]); a second resistor (fig. 4, elm. 30, par. [0033]) having a first terminal (fig. 4, elm. 33, par. [0033]) and a second terminal (fig. 4, elm. 31, par. [0033]), the first terminal of the second resistor coupled to the supply node (fig. 4, power source 25, par. [0033]), and the second terminal of the second resistor coupled to the second power input (18); 
NARIKAWA and Roach do not disclose a multiplexer having a first input, a second input, an output and a control input, the first input of the multiplexer coupled to the second terminal of the resistor, and the second input of the multiplexer coupled to the second terminal of the second resistor.
However Montrose discloses a multiplexer (fig. 3B, elm. 340, col. 5, ln. 62) having a first input, a second input, an output and a control input (implicit in the operation of multiplexers), the first input (see fig. 3B output to 341 col. 5, ln. 62-65) of the multiplexer coupled to the second terminal of the resistor (fig. 3B, elm. 221, col. 5, ln. 57-63), and the second input of the multiplexer coupled to the second terminal of the second resistor (fig. 3B, elm. 222, col. 5, ln. 57-63).
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 10, NARIKAWA, Roach and Montrose discloses the  packaged electronic device of claim 9, Montrose discloses further comprising a test circuit (fig. 3B, elm. 500, col. 5, ln. 2) having an output coupled to the control input of the multiplexer (fig. 3B, elm. 340, col. 5, ln. 62).
The references are combined for the same reason already applied in the rejection of claim 2.

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over NARIKAWA in view of Roach in view of Montrose as applied to claim 2 above, and further in view of Ding et al. US 9,429,625 B1 (hereinafter referred to as Ding).

Regarding claim 3, NARIKAWA, Roach and Montrose discloses the packaged electronic device of claim 2, NARIKAWA, Roach and Montrose do not disclose further comprising a memory (150) coupled to the output of the multiplexer.  
Ding further comprising a memory (fig. 1, elm. 103, col. 5, ln. 1-5) coupled to the output of the multiplexer (fig. 1, elm. 108, col. 5, ln. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a storage device, as taught in Ding in modifying the apparatus of NARIKAWA, Roach and Montrose. The motivation would be to provide storage for digital values of the output signals.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2858